UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities and Exchange Act of 1934 Date of Report (Date of earliest event reported):June 1, 2011 TBS INTERNATIONAL PLC (Exact name of registrant as specified in its charter) Ireland 000-51368 98-0646151 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) Block A1 EastPoint Business Park Fairview, Dublin 3, Ireland (Address of Principal Executive Offices) +1 353(0) 1 2400 222 (Registrant's telephone number, including area code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01.Regulation FD Disclosure. On June 1, 2011, TBS International plcissued a press release announcing that the companyhas taken delivery in China of the newly-constructed vessel M/V Maya Princess from Nantong Yahua Shipbuilding Group Co., Ltd. Thepress release is attachedas Exhibit 99.1 hereto and incorporated herein by reference. Item 9.01.Financial Statements and Exhibits. (c) Exhibits. Exhibit 99.1 Press release of TBS International plc dated June 1, 2011, announcing the company's delivery of thesixth of a series of six newly-constructed multipurpose tweendecker vessels. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TBS INTERNATIONAL PLC Date: June 2, 2011 By: /s/Tara C. DeMakes Tara C. DeMakes Title: Assistant Corporate Secretary
